         Case 2:17-cv-00826-JFC Document 167 Filed 10/04/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Margaret Mazur, Pro Se                      )   2:17-cv-00826
     Plaintiff,                             )
                                            )
              v.                            )
                                            )   NOTICE OF APPEAL
Southwestern Veterans Center and            )
Dept. of Military and Veterans Affairs      )
       Defendants.                          )   Date: October 4, 2019


Notice is hereby given that Margaret Mazur, (Plaintiff) in the above named case, hereby appeals

to the United States Court of Appeals for the Third Circuit from the final judgment from Judge

Conti’s order granting Defendants summary judgement entered in this action on the 12th day of

September, 2019 (ECF Doc 163-165).




                                            (s)​ Margaret Mazur
                                            Pro Se
                                            243 Ekastown Rd
                                            Sarver, PA 16055
                                            724-602-2930
